     Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 1 of 7 Page ID #31
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    GEORGE L. MOST, JR.,

                         Petitioner,

    v.                                               Case No. 20-cv-00493-NJR

    R. WATSON,
    J. GOMRIC, and
    R. O’GARA,
                         Respondents.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Petitioner George Most, a detainee 1 at the St. Clair County Jail, filed this habeas

petition pursuant 28 U.S.C. § 2241. Most is asking for immediate release while he awaits

sentencing. He claims that the outbreak of the coronavirus has caused an unconstitutional

delay in the scheduling of his sentencing hearing and that while he awaits his hearing, he is

being held in unconstitutional conditions at St. Clair County Jail due to the lack of safety

measures. Included in his petition and his Motion for Leave to Proceed in forma pauperis are

requests for a temporary restraining order and/or injunctive relief. (See Doc. 1, 2, 8).

         Rule 4 of the Rules Governing Section 2254 cases in United States District Courts

provides that upon preliminary consideration by the district court judge, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief

in the district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.” Rule 1(b) of those Rules gives this Court the authority to apply the rules to other




1
 “Final judgment in a criminal case means sentence. The sentence is the judgment.” Burton v. Stewart, 549
U.S. 147, 156 (2007) (internal citations and quotations omitted). Because a judgment against Most has not
yet been entered, as he has not yet been sentenced, he is a pretrial detainee, and Section 2241 is the
appropriate vehicle for challenging his detention.
                                             Page 1 of 7
  Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 2 of 7 Page ID #32
habeas cases.2

                                           THE PETITION

       Most claims he has been in custody since he was arrested on November 14, 2019.

(Doc. 1). His bail was set at $100,000, which he contends is disproportionally high. He pled

guilty to attempted burglary on March 6, 2020. Although his sentencing hearing was

originally set for April 17, 2020, Most is still awaiting sentencing at the St. Clair County Jail.

       On May 2, 2020, he was taken to Bellville Memorial Hospital for respiratory distress

and heightened blood pressure. At the hospital, x-rays were taken, and he was tested for

COVID-19. Most was diagnosed with bronchitis. Although his blood pressure remained high,

he was discharged and taken back to the St. Clair County Jail with hospital orders to be

quarantined for fourteen days.

       At the St. Clair County Jail, Most was not quarantined, he was told to dispose of his

mask, and he was placed in the infirmary with five other inmates. On May 5, 2020, after

seeing the jail’s doctor, he was released from the infirmary to the workers’ unit. In this unit,

Most is a janitor and is in close proximity to other detainees. The doctor later told Most that

the COVID-19 test was negative, but Most never saw the test results. As of May 10, 2020,

Most states he still has COVID-V\PSWRPVɆUHVSLUDWRU\DQGFRQJHVWLRQLVVXHVɆDQGXVHV

his rescue inhaler more frequently.

       Because his sentencing hearing continues to be postponed, Most asks for release on

bond while awaiting sentencing. He argues that because of the pandemic, detainees, such as

himself, who cannot afford their bail are forced to wait long periods of time in the St. Clair

County jail for their criminal hearings, which violates his due process and equal protection



2
 Because the only proper Respondent is the official who has custody of Petitioner Most, the Court will
dismiss Respondents Gomric and O’Gara. See Rule 2 of the Rules Governing Section 2254 Cases in the
United States District Courts; Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004).
                                           Page 2 of 7
   Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 3 of 7 Page ID #33
rights. Most further argues that he has no way to protect himself from infection while at the

St. Clair County Jail, where inmates are packed in barracks-styled dorms, all facilities are

communal, and the ventilation system is out of date. Although cleaning is performed more

regularly, this is not enough. St. Clair County Jail also has not implemented quarantine or

social distancing procedures, and inmates are not given personal protective equipment

(“PPE”). Most states that he is 56 years old, overweight, has high blood pressure, and

bronchitis. In light of these preexisting medical conditions, the violations of his due process

rights, and his nonviolent probational offense he should be released.

                                        DISCUSSION

       First, the Court must address whether Most’s claims are properly brought pursuant

to Section 2241 or whether they should be more appropriately brought as a civil rights action

under 28 U.S.C. § 1983. Most titles his petition “Emergency Petition for Temporary

Restraining Order and or Injunctive Relief or, also Habeas Relief Pursuant to 28 U.S.C. § 2241”

and asks for injunctive relief in the form of release based on unconstitutional conditions of

confinement and pursuant to Section 2241. Generally, the Seventh Circuit has expressed a

“long-standing view that habeas corpus is not a permissible route for challenging prison

conditions[,]” when the conditions of confinement do not have “even an indirect effect on the

duration of punishment[.]” Robinson v. Sherrod, 631 F.3d 839, 841 (7th Cir. 2011). “But the

Seventh Circuit has also noted that ‘the Supreme Court [has] left the door open a crack for

prisoners to use habeas corpus to challenge a condition of confinement.’” Mays v. Dart, No.

20 C 2134, 2020 WL 1812381 at *6 (N.D. Ill. Apr. 9, 2020) (quoting Robinson, 631 F.3d at 840).

Because Most is stating that his continuing confinement is unconstitutional due to the

conditions caused by the coronavirus pandemic, the Court will review his habeas corpus

petition pursuant to Rule 4. See Mays, 2020 WL 1812381 at *6 (finding that detainees’


                                        Page 3 of 7
  Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 4 of 7 Page ID #34
conditions of confinement claims do bear on the duration of their confinement and “they are

not the sort of claims that are, or can be, appropriately addressed via a claim for damages.”);

Ruderman v. Kolitwenzew, No. 20-cv-2082, 2020 WL 2449758 at *7 (C.D. Ill. May 12, 2020)

(“Courts across the country addressing similar [conditions of confinement] claims of civil

immigration detainees during the COVID-19 pandemic have found that such a claim can

proceed in a habeas corpus petition.”); Swain v. Junior, 20-cv-21457-KMW, 2020 WL 2078580

at *20 (S.D. Fla. Apr. 29, 2020) (the Eleventh Circuit has suggested that if no prison facility is

available to meet constitutionally required standards then habeas relief maybe available).

       Section 2241 allows a pretrial detainee to bring a habeas corpus petition, but this

ability is limited by the policy of federal courts not to interfere with pending state criminal

prosecutions except in special circumstances. Braden v. 30th Judicial Circuit Court of Ky., 410

U.S. 484 (1973); Younger v. Harris, 401 U.S. 37, 43 (1971); Sweeney v. Bartow, 612 F.3d 571, 573

(7th Cir. 2010); United States v. Castor, 937 F.2d 293, 296–97 (7th Cir. 1991); Neville v. Cavanagh,

611 F.2d 673, 675 (7th Cir. 1979). Under the abstention doctrine outlined in Younger, federal

courts must abstain from interfering with pending state criminal proceedings so long as the

individual has the opportunity to raise his federal claims in state court and no exceptional

circumstances exist. Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009) (citing Stroman

Realty, Inc. v. Martinez, 505 F.3d 658, 662 (7th Cir. 2007)). Exceptional circumstances have been

found in instances where irreparable damage would occur, such as prosecutorial harassment

and bad faith or speedy trial and double jeopardy claims, but only where the petitioner has

first exhausted his available state court remedies. Id.; Braden, 410 U.S. at 489-92; Younger, 401

U.S. at 49; Stroman Realty, Inc., 505 F.3d at 662; Neville, 611 F.2d at 675.

       Most does not allege that he has been denied an opportunity to raise his constitutional

claims in state court, but does include copies of motions for emergency bond that he has filed


                                           Page 4 of 7
   Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 5 of 7 Page ID #35
in state court, indicating he has attempted to exhaust his remedies within the state courts.

(See Doc. 2). Not only is it not apparent whether he has exhausted his state court remedies,

but given that Most claims he is at an elevated risk of contracting coronavirus due to

underlying conditions it is also not clear whether exceptional circumstances exist. Based on

the limited record, the issue of exhaustion will require further briefing. Accordingly, the

Court concludes that the petition survives preliminary review under Rule 4.

                     TEMPORARY RESTRAINING ORDER OR INJUNCTION

       As part of the petition, Most includes a request a temporary restraining order (“TRO”)

or injunctive relief. A TRO is an order issued without notice to the party to be enjoined that

may last no more than fourteen days. See FED. R. CIV. P. 65(b)(2). A TRO may issue without

notice: only if “specific facts in an affidavit or a verified complaint clearly show that

immediate or irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition.” FED. R. CIV. P. 65(b)(1)(A). Injunctive relief is also

warranted “to prevent a substantial risk of serious injury from ripening into actual harm.”

Farmer v. Brennan, 511 U.S. 825, 845 (1994).

       The same legal analysis is used to determine whether a TRO or a preliminary

injunction is warranted. A preliminary injunction is an “extraordinary and drastic remedy”

for which there must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, &

Mary Kay Kane, Federal Practice and Procedure §2948 (5th ed. 1995)). The purpose of an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of the

lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the burden of

demonstrating: (1) a reasonable likelihood of success on the merits; (2) no adequate remedy

at law; and (3) irreparable harm absent the injunction. Planned Parenthood v. Comm’r of Ind.


                                         Page 5 of 7
  Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 6 of 7 Page ID #36
State Dep’t Health, 699 F.3d 962, 972 (7th Cir. 2012).

        Without expressing any opinion on the merits of the underlying petition, the Court

concludes that a TRO should not be issued in this matter. The petition does not set forth

specific facts demonstrating the likelihood of immediate and irreparable harm that requires

an immediate release of Most before Respondent Watson can be heard. As such, a TRO is not

warranted, and the request is DENIED. Nonetheless, because Most claims to have

heightened vulnerability to coronavirus, which can result in severe health consequences or

death, the Court will direct Respondent Watson to respond to the request for injunctive relief

and the petition in an expedited fashion.

                                             DISPOSITION

        IT IS HEREBY ORDERED that Respondent Watson shall answer or otherwise plead

on or before June 17, 2020. 3 The response or pleading SHALL address the request for a

preliminary injunction. This preliminary order to respond does not preclude the Government

from raising any objection or defense it may wish to present.

        The Clerk of Court shall prepare for Watson: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Petition, the Motion for Leave to

Proceed in forma pauperis, and this Memorandum and Order to Watson’s place of

employment as identified by Most. If a Watson fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on Watson, and the Court will require

Watson to pay the full costs of formal service, to the extent authorized by the Federal Rules



3  The response date Ordered here is controlling. Any date that the Case Management/Electronic Case
Filing (“CM/ECF”) system should generate in the course of this litigation is a guideline only. See SDIL-EFR
3.
                                              Page 6 of 7
   Case 3:20-cv-00493-NJR Document 9 Filed 06/01/20 Page 7 of 7 Page ID #37
of Civil Procedure.

       The Clerk of Court is DIRECTED to TERMINATE from the docket J. Gomric and R.

O’Gara.

       Most is ADVISED of his continuing obligation to keep the Clerk of Court (and each

opposing party) informed of any change in his whereabouts during the pendency of this

action. This notification shall be done in writing and not later than seven days after a transfer

or other change in address occurs. Failure to provide such notice may result in dismissal of

this action. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 1, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                          Page 7 of 7
